Case 6:12-cv-00855-RWS Document 823 Filed 02/26/20 Page 1 of 1 PageID #: 57426



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

 VIRNETX INC., ET AL.,                           §
                                                 §
                     Plaintiffs,                 § CIVIL ACTION NO. 6:12-CV-00855-RWS
                                                 §
 v.                                              §
                                                 §
 APPLE INC.,                                     §
                                                 §
                     Defendant.                  §
                                                 §
                                               ORDER

            Before the Court is the parties’ Joint Notice Regarding New Trial. Docket No. 822. It is

 therefore

            ORDERED that the parties shall brief whether a new trial is necessary according to the

 following schedule:

                 FILING                          DATE                        PAGE LIMIT
       .
      Plaintiffs’ Opening Filing           February 28, 2020                   20 pages

       Defendant’s Response                  March 6, 2020                     20 pages

             Plaintiffs’ Reply               March 9, 2020                      5 pages

           Defendant’s Surreply             March 11, 2020                      5 pages


             The Court anticipates setting this matter for hearing soon after briefing concludes,

 likely during the week of March 16 or the week of March 23. A separate order shall follow.

            So ORDERED and SIGNED this 26th day of February, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE
